Title: To Thomas Jefferson from Robert Montgomery, 13 March 1791
From: Montgomery, Robert
To: Jefferson, Thomas


Alicante, 13 Mch. 1791. Refers to his of 21 Aug. 1790 and encloses letter from Algiers received yesterday. All is quiet in this quarter. Situation of Turks becomes daily more critical, according to best accounts from Constantinople. A very large Turkish vessel bound from Algiers to Constantinople captured lately by Russian cruiser. She was loaded with military stores and very large sum of money to pay troops. The few corsairs not in Turkish service are not able to keep at sea in winter, but as soon as weather is mild three or four may be generally expected on coast from Alicante to Genoa.
